Citation Nr: 1014015	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1989 
to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
dated September 2004 and June 2005.  Those rating decisions 
denied service connection for depression and PTSD 
respectively.  

The case was previously before the Board in March 2009, when 
it was remanded to obtain service personnel records and a 
medical opinion.  The requested development has been 
completed.  Unfortunately, additional remand action is 
required.  

The issue on appeal is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

The Veteran claims entitlement to service connection for a 
psychiatric disability, to include PTSD based upon a claimed 
in-service personal assault.  The Veteran submitted a written 
statement from a service comrade, which was received by the 
RO on October 26, 2009.  This was after the RO issued an 
October 20, 2009 supplemental statement of the case (SSOC).  
This evidence was also not forwarded to the Board in a timely 
manner and the Board issued a decision on the Veteran's 
appeal on December 10, 2009.  This evidence was associated 
with the claims file after this date.  This evidence has not 
been considered by either the RO or the Board.  

Accordingly, the December 10, 2009 Board decision addressing 
the issue of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD) and depression, is vacated.


REMAND

As noted above, the Veteran claims entitlement to service 
connection for a psychiatric disability, to include PTSD 
based upon a claimed in-service personal assault.  

The Veteran submitted a written statement from a service 
comrade, which was received by the RO on October 26, 2009.  
This evidence relates to a claimed in-service stressor and 
has not been considered by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the lay statement dated 
September 2009, which was received by 
VA on October 26, 2009.  Based upon 
this recently submitted evidence, 
consider whether any additional 
development, including additional VA 
examination, is warranted.  If 
additional development is warranted, 
then it should be ordered.  

2.  Following the above, readjudicate 
the Veteran's claim for service 
connection for a psychiatric 
disability.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


